DETAILED ACTION
This is in response to applicant's communication filed on 11/12/2020, wherein:
Claim 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20220139035 A1) in view of Hall et al. (US 20190130602 A1).

Regarding claim 1, Inoue discloses a method of recognizing motions of a user through a motion recognition apparatus (abstract, Fig. 1, and Fig. 9), the method comprising: 
acquiring a plurality of depth images from a plurality of depth sensors disposed at different positions (Fig. 2-3, Fig. 9 and ¶0030-0032, 0071  - “As illustrated in FIG. 9, the acquisition unit 151 of the information processing apparatus 100 acquires depth image information from the depth sensor 20 (step S51)”); 
extracting user depth data corresponding to a user area from each of the plurality of depth images (Fig. 9 step S52-S53 and ¶0071-0072 – “the acquisition unit 151 registers the depth image information to the depth image table 141 (step S52) …the conversion unit 152 of the information processing apparatus 100 converts the depth image information into point group data (step S53)”); 
allocating a label ID to the extracted user depth data on a user basis (Fig. 4, Fig. 5 and ¶0055-0057 – “in a case where there are 14 parts that are identified by the respective pieces of part identification information Md1 to Md14 as illustrated in FIG. 5”);
matching the label ID for each frame of the depth images (Fig. 1, Fig. 5 and ¶0026, 0041-0042 disclose matching label ID for each frame as shown in Fig. 1 and ¶0026-0027); and 
tracking a joint position for the user depth data on the basis of a result of the matching (abstract, ¶0034, 0049, 0058, and 0061 disclose determining and updating joint angle).
However, the reference is silent on details about the method of recognizing motions of a plurality of users.
Hall discloses a method of recognizing motions of a plurality of users (Abstract, Fig. 3, Fig. 4C-4E, and Fig. 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Inoue, and have motion tracking for multiple users, as taught by Hall because doing so would use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve motion tracking capability.

Regarding claim 11, the combined teaching of Inoue and Hall discloses the method of claim 1, wherein the tracking of a joint position for the user depth data on the basis of a result of the matching comprises: distinguishing a user area included in the user depth data into a head part, a body part, and a limb part; tracking a joint position of the head part among the parts; determining a shoulder position from the tracked joint position of the head part; matching the body part to the shoulder position; and tracking the limb part and then matching the limb part to the body part (Inoue - Fig. 4-5 and ¶0041-0042 disclose identifying body part including head part, body part, limp part and tracking joint position of body part as disclosed in ¶0056-0065).

Regarding claim 19, the scope and content of the claim recites an apparatus for recognizing motions of a plurality of users for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 20, Inoue discloses a system for recognizing motions of a user, the system comprising: 
a sensor unit  (Fig. 3 – depth sensor 20 and control unit 150) configured to acquire a plurality of depth images from a plurality of depth sensors disposed at different positions (Fig. 2-3, Fig. 9 and ¶0030-0032, 0071  - “As illustrated in FIG. 9, the acquisition unit 151 of the information processing apparatus 100 acquires depth image information from the depth sensor 20 (step S51)”); and extract user depth data corresponding to a user area from each of the plurality of depth images (Fig. 9 step S52-S53 and ¶0071-0072 – “the acquisition unit 151 registers the depth image information to the depth image table 141 (step S52) …the conversion unit 152 of the information processing apparatus 100 converts the depth image information into point group data (step S53)”); an ID tracking unit (Fig. 3 – control unit 150) configured to allocate a label ID to the extracted user depth data on a user basis (Fig. 4, Fig. 5 and ¶0055-0057 – “in a case where there are 14 parts that are identified by the respective pieces of part identification information Md1 to Md14 as illustrated in FIG. 5”) and match the label ID for each frame of the depth images (Fig. 1, Fig. 5 and ¶0026, 0041-0042 disclose matching label ID for each frame as shown in Fig. 1 and ¶0026-0027); and a 3D motion recognition unit (Fig. 3 – control unit 150)  configured to track a joint position of the user depth data (abstract, ¶0034, 0049, 0058, 0061 disclose determining and updating joint angle) in the order of a head part, a body part, and a limb part on the basis of a result of the matching (Fig. 4-5 and ¶0041-0042 disclose identifying body part including head part, body part, limp part and tracking joint position of body part as disclosed in ¶0056-0065).
However, the reference is silent on details about the method of recognizing motions of a plurality of users.
Hall discloses a method of recognizing motions of a plurality of users (Abstract, Fig. 3, Fig. 4C-4E, Fig. 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Inoue, and have motion tracking for multiple users, as taught by Hall because doing so would use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve motion tracking capability.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20220139035 A1) in view of Hall et al. (US 20190130602 A1) and Zhang et al. (US 20190204588 A1).

Regarding claim 3, the combined teaching of Inoue and Hall discloses the method of claim 1, however, silent on further details about wherein the acquiring of a plurality of depth images comprises matching coordinate systems of the plurality of depth sensors to a coordinate system of any one of the depth sensors through computation of a translation and rotation matrix.
Zhang discloses wherein the acquiring of a plurality of depth images comprises matching coordinate systems of the plurality of depth sensors to a coordinate system of any one of the depth sensors through computation of a translation and rotation matrix (claim 10 – “obtaining matching points in the first and second point clouds that match each other; and using coordinates of the matching points in the coordinate system of the respective depth sensors and 2D (two-dimensional) projection of the matching points on image planes of the respective depth sensors, calculating an intrinsic parameters matrix, a rotation matrix, and a translation vector for each of the two depth sensors”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Inoue and Hall, and have matching coordinate system, as taught by Zhang because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to align scan result by different sensors.

Allowable Subject Matter
Claim 2, 4-10, and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643